Citation Nr: 1309405	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  08-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the RO which denied the benefits sought on appeal.  

A hearing was held before the undersigned via videoconference in August 2012.  A transcript of the hearing is of record.

Additional evidence received after the hearing was accompanied by a waiver of RO consideration.  In light of the waiver, the Board may properly consider the evidence.  See 38 C.F.R. § 20.1304 (2012). 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.  

2.  A death certificate lists the immediate cause of the Veteran's death in June 2007 as due to multiple organ failure due to metastatic bladder carcinoma, transitional cell carcinoma, Stage 3; prostate cancer was listed as a significant condition contributing to death.

3.  The Veteran's bladder cancer was first clinically demonstrated many years after service, and there is no competent evidence of a causal connection between his bladder cancer and military service or any incident therein, to include exposure to herbicide agents.  

4.  At the time of death, the Veteran was service-connected for prostate cancer, rated 100 percent disabling, effective from June 6, 2006.  

5.  A disability of service origin did not cause or contribute to the Veteran's death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.312, 3.159, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

In the context of a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).
  
The appellant was notified of what was necessary to support a DIC claim by way of a September 2007 letter sent prior to the initial adjudication in the February 2008 rating decision now on appeal.  This letter contained only partial notice with respect Hupp; VCAA notice, pursuant to Dingess, was not provided.  The Board finds, however, that although the September 2007 notice letter did not provide notice with respect to items (1) and (3), above, as required by Hupp, the appellant had actual knowledge of the single disability for which the Veteran was service-connected (as well as the evaluation assigned for that disability) at the time of his death.

Specifically, in the appellant's July 2007 application for DIC benefits, she indicated that the Veteran was receiving a 100 percent rating for service-connected cancer.  In a statement received in October 2007, she indicated that the Veteran had prostate cancer for which he was 100 percent service-connected before his death.  The February 2008 rating decision also contained a discussion of the Veteran's single service-connected disability and its possible contribution, or lack thereof, to his demise.  Finally, the appellant's representative specifically noted that the Veteran was service-connected for prostate cancer, and rated 100 percent disabled, at the August 2012 hearing before the undersigned.  Hence, the appellant has not been prejudiced by VA's failure to provide complete Hupp notice, and no further notice is in order.  In addition, as the appellant's claim is denied herein, no disability rating or effective date will be assigned.  As such, lack of notice of those elements did not result in prejudice or harm to the appellant.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, and all VA and private (hospice) medical records have been obtained and associated with the claims file.  The claims file was reviewed by a VA physician in February 2008, and the Board finds that the examiner's discussion of the facts was comprehensive and his opinion sufficiently detailed and adequate upon which to base a decision on the merits of the claim.  

Further, neither the appellant nor her representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Concerning the August 2012 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  In the present case, while the undersigned VLJ did not discuss the bases of the prior RO determination, she asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim.  Accordingly, the appellant is not shown to be prejudiced on this basis.  Finally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied.  

Service Connection

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002).  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a rebuttable presumption of service incurrence, such as a malignant tumor, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2012).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2012).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to a herbicide agent, (such as Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2012).  

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), certain enumerated diseases manifested at any time after service shall be service connected, if a veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the reputable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Metastatic bladder carcinoma is not among the enumerated diseases.  

Notwithstanding the foregoing, a claimant may establish service connection for any disability shown after service by presenting evidence which shows that it was at least as likely as not that the disease was caused by in-service exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a malignant tumor manifests to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Board has reviewed all the evidence of record in this case, including but not limited to the appellant's contentions and testimony at the personal hearing, the Veteran's service treatment records, and the VA and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence, including that submitted by the appellant, will be summarized where appropriate.  

The Veteran died in June 2007.  The certificate of death listed the immediate cause of death as multiple organ failure due to metastatic bladder cancer, transitional cell carcinoma, Stage 3.  Other significant conditions contributing to death but not resulting in the underlying cause included prostate adenocarcinoma.  At the time of his death, the Veteran was service-connected for prostate cancer, rated 100 percent disabling since June 6, 2006.  

The appellant contends that although the Certificate of Death listed the principal cause of the Veteran's demise was due to metastatic bladder carcinoma, the prostate cancer for which the Veteran was service-connected, was also included as a contributing cause.  At the hearing, the representative essentially argued that the extent to which the Veteran's prostate cancer contributed to his death could not be determined with any degree of certainty and therefore service connection should be established for the cause of the Veteran's death.  

The Veteran's service treatment records are completely silent for any complaints, treatment, abnormalities, or diagnosis of urinary tract or bladder problems during service, and no pertinent abnormalities were noted on his separation examination in January 1967.  

The evidence showed that the Veteran was first seen for urinary tract problems, manifested by burning and urgency beginning in September 2005.  When seen in November 2005, he described increased urgency day and night, a slow stream; feeling like his bladder was full after voiding and reported passing a small blood clot the day before.  A cystoscopy in March 2006 revealed friable prostate, cystitis cystic of the posterior bladder wall, and a papillary lesion at the left lateral wall and at the bladder neck.  An ultrasound in April 2006 revealed an irregular shaped mass at the floor of the urinary bladder and a slightly enlarged prostate.  The pathology report from a biopsy (TURBT) in May 2006 revealed a Grade 3, transitional cell carcinoma (TCC) at the bladder neck involving the deep muscle, deep posterior left bladder and the fibrous tissue of the prostate.  

A radical cystoprostatectomy with bilateral pelvic lymph node dissection and ileal conduit performed in June 2006 revealed a firm mass in the bladder, but no gross evidence of extension beyond the bladder or into the lymph nodes.  The Veteran was started on chemotherapy in August 2006.  

In a clinical summary dated in September 2006, a VA attending physician noted that the Veteran had two primary tumors; an invasive tumor of the bladder requiring chemotherapy and surgery, and a small, incidental adenocarcinoma of the prostate which was well-differentiated.  The bladder tumor was an invasive Grade 3 TTC which invaded the prostatic urethra, was associated with the lymphatic and vascular invasion, and involved the prostate gland.  

A March 2007 VA treatment note indicated that the TCC of the bladder had metastasized to the skull, L3, right adrenal, and right kidney, and that the Veteran decided to stop chemotherapy and enroll in a private hospice facility.  

Hospice records show the Veteran expired at home in June 2007.  

In February 2008, the claims file was reviewed by a VA urologist for an opinion concerning the nature and underlying cause of the Veteran's death.  The physician indicated that the Veteran was diagnosed with an aggressive type of cancer that rapidly progressed and metastasized in spite of chemotherapy.  He noted that although the Veteran was also found to have prostate cancer on radical cystectomy, there was no evidence of metastatic prostate cancer in any of the biopsies of the metastatic lesions or on any of the radiologic studies.  Furthermore, the Veteran's PSA studies were all within normal limits.  The examiner indicated that the low grade and small volume of disease (prostate cancer), and the post-cystectomy zero serum PSA's all pointed against any involvement of prostate cancer in the Veteran's demise.  The examiner opined that the Veteran's death was more likely than not due to metastatic bladder cancer, and that his prostate cancer was incidental, and more likely than not, did not contribute to his demise.  

After review of all the evidence of record, the Board finds the VA opinion most persuasive, as it was based on a thorough review of all of the evidence of record.  The examiner offered a rational and plausible explanation for concluding that the Veteran's death from metastatic bladder cancer was not related in any way to his service-connected prostate cancer.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  In the absence of competent, probative medical evidence to the contrary, the Board finds that reliance on the VA medical opinion is warranted.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board acknowledges that the death certificate lists prostate cancer (for which the Veteran was service-connected) as a contributing cause of death.  However, 38 C.F.R. § 3.312(a) states ("[Causes of death] will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.") (emphasis added).  An autopsy was not performed in this case.  Nonetheless, the Board finds that there is a disparity in terms of the scope of the review by the physician certifying the Veteran's death certificate and the VA examiner in this case.  The VA examiner had the benefit of reviewing the claims files and therefore had a more cumulative review of the pertinent medical history, whereas the certifying physician likely only reviewed the hospice records contemporaneous to the Veteran's death.  Therefore, the Board places greater weight on the findings of the February 2008 VA examiner, because the examiner's determination was most likely based on a greater scope of review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 204 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings).  

The appellant's contentions as to the Veteran's cause of death, based upon her own beliefs and her familiarity with his medical history, have been considered.  The Board, however, find that VA examiner's opinion outweigh her unsupported lay assertions regarding the cause of the Veteran's death.  The matter at hand involves complex medical assessments that require medical expertise.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, [e.g. whether prostate cancer was a principle cause of death, or contributed substantially or materially to the cause of the Veteran's death, particularly where there also was a concurrent metastasizing cancer of separate origin] falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." The record does not show that the appellant has received the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues.  

As the Veteran served in the Republic of Vietnam during the Vietnam era he is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2012).  As to whether service connection for the cause of the Veteran's death is warranted based on presumed exposure to an herbicide agent, the Board notes that the Secretary of the VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  38 C.F.R. § 3.309(e); see also Notice 67 Fed. Reg. 42600-42608 (2002).  

Metastatic bladder carcinoma (TCC) is not enumerated among the diseases the Secretary has determined are related to herbicide exposure.  Additionally, no health professional has suggested that the Veteran's bladder cancer was affirmatively related to herbicide exposure in service.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, there is no basis to establish service connection for the cause of the Veteran's death under the presumptive provisions of 38 C.F.R. § 3.309(e), based on herbicide exposure.  

Furthermore, the service and post-service medical records do not show any evidence of treatment or diagnosis for a urinary disorder or bladder cancer in service, within a year of discharge from service, or until nearly four decades after his discharge from active service in 1967.  There is no competent medical evidence of record showing that the Veteran's fatal bladder cancer was otherwise etiologically related to service.  Thus, there is no basis upon which to conclude that the Veteran's bladder cancer was incurred in or aggravated during military service.  

While the Board is sympathetic to the contentions of the appellant, we are constrained by VA law and regulations which are clear and unambiguous.  Inasmuch as there is no evidence of bladder cancer in service or until many years thereafter, and no probative medical evidence that his service-connected prostate cancer either principally caused, or substantially or materially contributed to the cause of his death; there is no basis upon which to grant service connection.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Therefore, the benefit of the doubt doctrine does not apply and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002).  



ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


